UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6063


CLAYTON WILLIAMS,

                  Plaintiff – Appellant,

             v.

STEVEN RYAN, Physical Therapist; DWAIN M. BREWER, Officer,
CO II; RODERICK R. SOWER, CCE Warden,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cv-03461-JFM)


Submitted:    September 4, 2009         Decided:   September 16, 2009


Before TRAXLER, Chief Judge, and WILKINSON and AGEE, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Clayton Williams, Appellant Pro Se. Rex Schultz Gordon, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clayton   Williams   appeals   the   district   court’s     order

granting Defendants’ summary judgment motion and dismissing his

42 U.S.C. § 1983 (2006) civil rights action.            We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.           Williams v. Ryan,

No. 1:07-cv-03461-JFM (D. Md. Nov. 13, 2008).               We also deny

Williams’   motion    to   appoint   counsel.    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                      2